DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's response filed 15 September 2022 has been considered and entered. Accordingly, claims 1-25 are pending in this application. Claim 20 has been amended and claims 1-19 and 21-25 are original.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 17 recites the limitation “a schema reference module”, “a data synthesizer module coupled to the schema inference module”, “an initializer module”, “an executor module coupled to the initializer module”, “an expander module coupled to the executor module”, “a terminator module coupled to the expander module”, and “an information repository coupled to the executor and terminator modules” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “reference module”, “synthesizer module”, “initializer module”, “executor module”, “expander module”, “terminator module”, and “information repository” coupled with functional language “receive a raw dataset and to determine a schema of the raw dataset”, “receive one or more data quality metric goals”, “identify an initial set of validation nodes”, “execute the initial set of validation nodes”, “iteratively expand and execute a next set of validation nodes”, “iteratively determine the next set of validation nodes”, and “provide a corrected dataset of the raw dataset” respectively without reciting sufficient structure to achieve the function. 
Claim 19 recites the limitation “the initial set of validation nodes” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “validation nodes” coupled with functional language “identify all possible remediation actions any data quality check” without reciting sufficient structure to achieve the function. 
Claim 20 recites the limitation “a first stage”, “a second stage”, “a third stage”, and a fourth stage has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “a first stage”, “a second stage”, “a third stage”, and a fourth stage” coupled with functional language “perform a logical check of the raw dataset”, “for each new version of data produced, generate a data quality metric (DQM)”, “for each DQM of each new version of data produced, perform a comparison to the raw dataset”, and “select the operator of the new version of data produced that best meets the data quality metric goals” respectively without reciting sufficient structure to achieve the function. 
Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 17 and 19-20  has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

The recited limitations for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: a schema reference module, a data synthesizer module coupled to the schema inference module, an initializer module, an executor module coupled to the initializer module, “an expander module coupled to the executor module, “a terminator module coupled to the expander module, and “an information repository coupled to the executor and terminator modules in claim 17, the initial set of validation nodes in claim 19, and a first stage, a second stage, a third stage, and a fourth stage in claim 20, are disclosed in applicant’s specification (see Para. 0010; 0011; 0013; 0014; 0017 of the publication). 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claim 17 recites the limitation “a schema reference module”, “a data synthesizer module coupled to the schema inference module”, “an initializer module”, “an executor module coupled to the initializer module”, “an expander module coupled to the executor module”, “a terminator module coupled to the expander module”, and “an information repository coupled to the executor and terminator modules” are the limitations that invokes 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the claimed function. The generic placeholder, “reference module”, “a data synthesizer module coupled to the schema inference module”, “an initializer module”, “an executor module”, “an expander module”, “a terminator module”, and “an information repository are disclosed in applicant’s specification, but there is no specific structure described for the modules and the repository. 
Claim 19 recites the limitation “the initial set of validation nodes” is the limitation that invokes 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the claimed function. The initial set of validation nodes is disclosed in applicant’s specification, but there is no specific structure described for the validation nodes. 
Claim 20 recites the limitation “a first stage”, “a second stage”, “a third stage”, and “a fourth stage” are the limitations that invokes 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the claimed function. A first stage, a second stage, a third stage, and a fourth stage are disclosed in applicant’s specification, but there is no specific structure described for the stages. 
Since claim 18 is dependent on the claim 17, inherits the features of and do not cure the deficiencies previously set forth with respect to claim 17 above. As such, the claim is rejected under 35 USC §112(b) for the same reasons set forth with respect to claim 17 above.
 	Applicant may:
(a)          Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)          Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)          Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)          Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Haimi et al. (previously presented) (US 2019/0286620 A1) hereinafter Al-Haimi, in view of Marrelli et al. (previously presented) (US 2016/0070725 A1) hereinafter Marrelli. 
As to claim 1, Al-Haimi discloses a computing device comprising: a processor; a storage device coupled to the processor; an engine stored in the storage device, wherein an execution of the engine by the processor configures the computing device to perform acts comprising (Para. 51; 61): receiving a raw dataset (Fig. 1-2, Para. 25, The clinical data analysis system 100 may receive raw source clinical data 110, i.e. a raw dataset, from various data sources. The raw source clinical data set 110 may be any source data in any format.); 

receiving one or more data quality metric goals corresponding to the received raw dataset (Fig. 3, Para. 7, Using a prediction model, the system may predict the correct transformation to generate content corresponding to the source data  but formatted according to the target data schema, i.e. data quality metric. Para. 29, Source data from data source 210 may be provided first to data mapping submodule 220 where the raw data, often in disparate data formats, can be mapped to a standard target data schema using a multi-step process that relies on various methods of classification, and then uses probability matrices to predict which schema mapping is best suited to map the raw clinical source data to the desired target data schema, i.e. data quality metric goal.”  Thus, the desired target data schema indicates the data quality metric goals corresponding to the received raw dataset.); 
determining a schema of the dataset (Fig. 4, Para. 9, The source data set may include a source data records organized according to a source data schema, i.e. a schema of the dataset. Para. 23, According to some aspects, a system may utilize deep learning algorithms to determine a mapping from the source schema to the target schema through identifying the source schema, i.e. determining a schema of the dataset, and creating a correspondence between source fields and target fields, and a corresponding data transformation.); 
Al-Haimi also discloses in [Para. 60], “the system may determine a data transform based on the source data schema, the target data schema, and the determined mapping. The determined data transform may be applied to the source data set to generate a target data set”.
Al-Haimi does not explicitly disclose identifying an initial set of validation nodes based on the schema of the dataset; executing the initial set of validation nodes; iteratively expanding and executing a next set of validation nodes based on the schema of the dataset until a termination criterion is reached; and providing a corrected dataset of the raw dataset based on the iterative execution of the initial and next set of validation nodes.
However, in the same field of endeavor, Marrelli discloses identifying an initial set of validation nodes based on the schema of the dataset (Para. 44, “each data attribute of a data domain is associated with a set of data quality rules for each of source systems 140, and for a corresponding data attribute of target system 150. The set of data quality rules typically span the data quality dimensions. These data quality rules may be pre-defined by a user. For example, a set of data quality rules for a data attribute of the target system may include a completeness rule (e.g., the data attribute must not be mill), a validity rule (e.g., the data attribute must not contain special characters), and an accuracy rule (e.g., the data attribute must be a valid street name for a given zip code). Similar sets of data quality rules may be employed with respect to source systems 140.”, where sets of data quality rules indicate an initial set of validation nodes.); 
executing the initial set of validation nodes (Para. 45, Data quality profiler module 128 (e.g., via one or more server systems 110) applies the associated sets of data quality rules, i.e. executing the initial set of validation nodes (for source systems 140 and corresponding data attributes of target system 150) and (LS2T) mappings to the corresponding data attributes of the source systems to determine compliance of the data attributes with those source and target system rules. Thus, the sets of data quality rules represent as the initial set of validation nodes.);
iteratively expanding and executing a next set of validation nodes based on the schema of the dataset until a termination criterion is reached (Fig. 3, Para. 45, “A record containing the data attribute is considered actionable or problematic (e.g., dirty) with respect to a source or target system when the (LS2T) mappings and/or at least one of the data quality rules in an associated set for the source or target systems are violated.”. Para. 135, “data quality rules for a data object or attribute may span any quantity of data quality dimensions or metrics, where any desired quantity of rules satisfied (or violated) may determine clean (or actionable) data.”, where data quality rules may span to any desired quantity of rules until applying a threshold number of set of rules such as a termination criterion is reached. Para. 95, “The generation of action plans and cleansing of data at step 315 and re-calculation at step 320 are repeated until the results of the data quality analysis are satisfactory (e.g., the source data is sufficiently clean for migration to the target system, etc.). For example, the data quality percentage values may satisfy corresponding thresholds or other criteria to indicate sufficient cleanliness of the source data”, where thresholds or other criteria indicates the termination criteria. Para. 138, “The individual phases of the data quality analysis may be repeated any quantity of times until data is sufficiently cleansed.”, where each individual phase indicates executing a set of validation nodes and repeat the process with the next set of rules until getting a satisfactory result indicates executing a next set of validation nodes until a termination criterion is reached based on the schema of the dataset.); and 
providing a corrected dataset of the raw dataset based on the iterative execution of the initial and next set of validation nodes (Fig. 4, Para. 103, “Once the source analysis phase of the data analysis is completed, the source data is initially cleansed to a sufficient level, and a target process phase of the data quality analysis may be performed.”. Para. 105, “The target process phase of the data quality analysis further determines whether the cleansing activities of the action plan (e.g., either in the source system or alignment area 124) have been performed correctly, and identifies the potential impact of actionable or problematic data relative to the business or other processes that the actionable data supports. In other words, the target process phase provides an indication of the cleanliness of source data for the particular business or other processes of the target system utilizing that source data”. Thus, a corrected dataset of the raw dataset is being provided based on the iterative execution of the initial and next set of validation nodes.).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Al-Haimi by applying cleansing process on the raw dataset of Al-Haimi using the set of rules of Marrelli as disclosed by Marrelli (Para. 95). One of the ordinary skills in the art would have motivated to make this modification by repeating the process of Marrelli on the output transformed data of Al-haimi in order to get most accurate results which fulfill the data quality requirements for business or other processes of target system as suggested by Marrelli (Col. 31; 95).

As to claim 2, the claim is rejected for the same reasons as claim 1 above. In addition, Marrelli discloses wherein each validation node includes a data quality check and one or more remediation actions (Para. 44, each data attribute of a data domain is associated with a set of data quality rules, i.e. each validation node, for each of source systems 140 and for a corresponding data attribute of target system 150. The set of data quality rules typically span the data quality dimensions. These data quality rules may be pre-defined by a user. For example, a set of data quality rules for a data attribute of the target system may include a completeness rule (e.g., the data attribute must not be mill), a validity rule (e.g., the data attribute must not contain special characters), and an accuracy rule (e.g., the data attribute must be a valid street name for a given zip code). Para. 41, “Actionable or problematic data is prioritized by business criticality and routed to appropriate users and/or administrators by data quality reports module 132. The actionable data is either cleansed in the source systems, or the mappings are updated with conversion rules.”. Para. 110, “the data quality engine may analyze the action plan and correct and/or add data based on the statuses and/or data quality rules violated by the data and indicated in the action plan.”. Therefore, each validation node includes a data quality check and one or more remediation actions.).


As to claim 3, the claim is rejected for the same reasons as claim 1 above. In addition, Marrelli discloses wherein execution of a validation node of the initial set of validation nodes comprises: identifying all possible remediation actions for any data quality check (Para. 119, “The load analysis phase is typically executed once for each integration test cycle, ideally with improved data quality and less process impact each time.”. Para. 135, “data quality rules for a data object or attribute may span any quantity of data quality dimensions or metrics, where any desired quantity of rules satisfied (or violated) may determine clean (or actionable) data. Further, the data quality rules may be of any quantity, and be associated with one or more particular data objects and a corresponding system (e.g., source, target or other system, etc.). The action plans for the individual phases may include any desired information (e.g., listing of problematic or clean data items, violated rules, cleansing actions, etc.). Any portions of action plans may be generated and/or executed manually and/or automatically (e.g., via a computer system without user intervention)”. Therefore, execution of a validation node of the initial set of validation nodes comprises: identifying all possible remediation actions for any data quality check.); 
transforming the data with each possible remediation action (Para. 92, “The action plan may indicate which data records are to be cleansed at the source system, data to be created at the source system prior to conversion, and conversion rules needed to transform source data to standards of the target system. For example, the action plan may be in the form of a listing of records indicating for each record the statuses of the data record attributes, the data quality rules (for the target system) violated, reasons for the violation, and recommended cleansing actions. The cleansing actions may be performed on data within the source systems and/or staging areas 122 manually and/or by the data quality engine as described below”. Thus, the data is being transformed with each possible remediation action.); and  
computing a plurality of data quality metrics (DQMs) to evaluate the transformations (Fig. 7A-7B, Para. 21, “Present invention embodiments compare data elements expected in the target system against corresponding data elements of one or more source systems and produce weighted data quality metrics that are meaningful to resources accountable for cleansing and transformation of the source data elements.”. Para. 135, “Any quantity of the data quality dimensions and/or metrics may be utilized to determine clean or actionable data. For example, data quality rules for a data object or attribute may span any quantity of data quality dimensions or metrics, where any desired quantity of rules satisfied (or violated) may determine clean (or actionable) data. Further, the data quality rules may be of any quantity, and be associated with one or more particular data objects and a corresponding system (e.g., source, target or other system, etc.). The action plans for the individual phases may include any desired information (e.g., listing of problematic or clean data items, violated rules, cleansing actions, etc.).”. Thus, a plurality of data quality metrics (DQMs) computed to evaluate the transformations.).

As to claim 4, the claim is rejected for the same reasons as claim 1 above. In addition, Marrelli discloses wherein execution of a validation node includes a first stage, comprising: performing a logical check of the raw dataset by a validator object to detect one or more anomalies in the raw dataset (Para. 42, “data from source systems 140 (FIG. 2) is received and stored in corresponding staging areas 122 for data quality assessment based on data quality rules for the target system at step 305”. Para. 59, The data quality rules of the target system are utilized to identify data of the source systems that are actionable or problematic, i.e. to detect one or more anomalies in the raw dataset, with respect to the target system prior to migration to ensure the source data is accepted into the target system.); and 
performing different data transformations by way of a corresponding operator on the raw dataset to produce a new version of data for each data transformation, to correct the one or more detected anomalies (Para. 110, “the data quality engine may determine appropriate conversions or transformations and transform the corresponding data. Further, the data quality engine may analyze the action plan and correct and/or add data based on the statuses and/or data quality rules violated by the data and indicated in the action plan”. Thus, the data quality engine transforms the data using appropriate transformation to correct the one or more detected anomalies.).

As to claim 5, the claim is rejected for the same reasons as claim 4 above. In addition, Marrelli discloses wherein execution of the validation node includes a second stage comprising: for each new version of data produced, generating a data quality metric (DQM) by an internal quality evaluator (IQE) module; and generating a DQM for the raw dataset (Para. 42, “data from source systems 140 (FIG. 2) is received and stored in corresponding staging areas 122 for data quality assessment based on data quality rules for the target system at step 305”. Para. 21, Present invention embodiments compare data elements expected in the target system against corresponding data elements, i.e. the raw dataset, of one or more source systems and produce weighted data quality metrics that are meaningful to resources accountable for cleansing and transformation of the source data elements. Thus, the data quality metric for the raw dataset are being generated.).

As to claim 6, the claim is rejected for the same reasons as claim 5 above. In addition, Marrelli discloses wherein each DQM of the second stage comprises at least one of (i) a summary of characteristics in multiple dimensions of the corresponding new version of data produced from the raw dataset; or (ii) a gain or change information of the corresponding new version of data produced from the raw dataset (Para. 42, “data from source systems 140 (FIG. 2) is received and stored in corresponding staging areas 122 for data quality assessment based on data quality rules for the target system at step 305”. Para. 98, “Interface screen 800 preferably provides a visual representation of the data quality of the data attributes within a data domain (e.g., Customer Master, Material Master, etc.). A data attribute 853 may be selected from interface screen 800 (e.g., via a mouse or other input device), where the actionable or problematic data records of the selected data attribute are presented. For example, data records containing a selected data attribute that violate data quality rules across in-scope (or relevant) data quality dimensions (e.g., accuracy, completeness, etc.) may be presented. This presentation may be used to generate action plans, where actionable or problematic data may be routed to users and/or administrators for correction or designation to other users/administrators for appropriate handling.”. Thus, each DQM of the second stage comprises a summary of characteristics in multiple dimensions of the corresponding new version of data produced from the raw dataset.). 

As to claim 7, the claim is rejected for the same reasons as claim 5 above. In addition, Marrelli discloses wherein execution of the validation node includes a third stage comprising: for each DQM of each new version of data produced and the DQM of the raw dataset, performing a comparison to the raw dataset to assess an improvement from the raw dataset (Para. 42, “data from source systems 140 (FIG. 2) is received and stored in corresponding staging areas 122 for data quality assessment based on data quality rules for the target system at step 305”. Para. 39, “A technical specification for each mapping (generated based on the logical mappings) describes the manner in which physical attributes of the source data models of staging areas 122 are mapped to the common physical data model (derived from the target system) employed as a baseline for alignment area 124. These mappings enable tracing of attributes from the target system back to one or more source systems and, therefore, allow correlation between source data quality metrics and target data quality metrics”, where the source data quality metrics indicates the DQM of the raw dataset and the target data quality metrics indicates an improvement from the raw dataset.).

As to claim 8, the claim is rejected for the same reasons as claim 7 above. In addition, Marrelli discloses wherein execution of the validation node includes a fourth stage comprising: selecting the operator of the new version of data produced that best meets the data quality metric goals (Para. 42, “data from source systems 140 (FIG. 2) is received and stored in corresponding staging areas 122 for data quality assessment based on data quality rules for the target system at step 305”. Para. 135, “data quality rules for a data object or attribute may span any quantity of data quality dimensions or metrics, where any desired quantity of rules satisfied (or violated) may determine clean (or actionable) data. Further, the data quality rules may be of any quantity, and be associated with one or more particular data objects and a corresponding system (e.g., source, target or other system, etc.). The action plans for the individual phases may include any desired information (e.g., listing of problematic or clean data items, violated rules, cleansing actions, etc.). Any portions of action plans may be generated and/or executed manually and/or automatically (e.g., via a computer system without user intervention)”. Thus, execution of the validation node includes a fourth stage comprising: selecting the operator of the new version of data produced that best meets the data quality metric goals.).

As to claim 9, the claim is rejected for the same reasons as claim 8 above. In addition, Al-Haimi discloses wherein the operator that is selected has a highest gap between its corresponding DQM and the DQM of the raw dataset that is below a predetermined threshold (Para. 36, “The Levenshtein distance similarity classifier 253 may assess the similarity between the column names of a set of raw source clinical data and the column names of a possible standard target schema. Levenshtein distance may represent a similarity between source and target column names. Lower values may represent better, "closer" matches. Levenshtein distance similarity classifier 253 may determine a value representative of the similarity between the actual column name and a proposed column name. Using this value, the Levenshtein distance similarity classifier may predict a standard target schema for the data based on the Levenshtein distance between the fields, where determined distance values between source and target column names indicates gap between its corresponding DQM and the DQM of the raw dataset”. Para. 49, “Based on the weighted probability matrix 325, a maximum matching algorithm may be employed by prediction layer 260 to determine the best match predicted mapping between the source field and one or more target fields. The best match may be compared against an accuracy threshold at step 330.”. Thus, the operator that is selected has a highest gap between its corresponding DQM and the DQM of the raw dataset that is below a predetermined threshold since the similarity value is determined based on Levenshtein distance similarity classifier and the accuracy threshold.).

As to claim 10, the claim is rejected for the same reasons as claim 1 above. In addition, Marrelli discloses wherein expanding a next set of validation nodes comprises at least one of: determining a validation node that best achieves one or more received quality metric goals; or determining a validation node based on mining an execution information repository to find all validation nodes that usually occur together (Para. 135, “data quality rules for a data object or attribute may span any quantity of data quality dimensions or metrics, where any desired quantity of rules satisfied (or violated) may determine clean (or actionable) data. Further, the data quality rules may be of any quantity, and be associated with one or more particular data objects and a corresponding system (e.g., source, target or other system, etc.). The action plans for the individual phases may include any desired information (e.g., listing of problematic or clean data items, violated rules, cleansing actions, etc.). Any portions of action plans may be generated and/or executed manually and/or automatically (e.g., via a computer system without user intervention)”. Therefore, expanding a next set of validation nodes comprises at least one of: determining a validation node that best achieves one or more received quality metric goals.).


As to claim 11, Al-Haimi discloses a non-transitory computer readable storage medium tangibly embodying a computer readable program code having computer readable instructions that, when executed (Para. 51; 61), causes a computer device to carry out a method of improving data quality to conserve computational resources (Para. 26), the method comprising receiving a raw dataset ((Fig. 1-2, Para. 25, The clinical data analysis system 100 may receive raw source clinical data 110, i.e. a raw dataset, from various data sources. The raw source clinical data set 110 may be any source data in any format.)); 
receiving one or more data quality metric goals corresponding to the received raw dataset (Fig. 3, Para. 7, Using a prediction model, the system may predict the correct transformation to generate content corresponding to the source data  but formatted according to the target data schema, i.e. data quality metric. Para. 29, Source data from data source 210 may be provided first to data mapping submodule 220 where the raw data, often in disparate data formats, can be mapped to a standard target data schema using a multi-step process that relies on various methods of classification, and then uses probability matrices to predict which schema mapping is best suited to map the raw clinical source data to the desired target data schema, i.e. data quality metric goal.”  Thus, the desired target data schema indicates the data quality metric goals corresponding to the received raw dataset.); 
determining a schema of the dataset (Fig. 4, Para. 9, The source data set may include a source data records organized according to a source data schema, i.e. a schema of the dataset. Para. 23, According to some aspects, a system may utilize deep learning algorithms to determine a mapping from the source schema to the target schema through identifying the source schema, i.e. determining a schema of the dataset, and creating a correspondence between source fields and target fields, and a corresponding data transformation.); 
Al-Haimi also discloses in [Para. 60], “the system may determine a data transform based on the source data schema, the target data schema, and the determined mapping. The determined data transform may be applied to the source data set to generate a target data set”.
Al-Haimi does not explicitly disclose identifying an initial set of validation nodes based on the schema of the dataset; executing the initial set of validation nodes; iteratively expanding and executing a next set of validation nodes based on the schema of the dataset until a termination criterion is reached; and providing a corrected dataset of the raw dataset based on the iterative execution of the initial and next set of validation nodes.
However, in the same field of endeavor, Marrelli discloses identifying an initial set of validation nodes based on the schema of the dataset (Para. 44, “each data attribute of a data domain is associated with a set of data quality rules for each of source systems 140, and for a corresponding data attribute of target system 150. The set of data quality rules typically span the data quality dimensions. These data quality rules may be pre-defined by a user. For example, a set of data quality rules for a data attribute of the target system may include a completeness rule (e.g., the data attribute must not be mill), a validity rule (e.g., the data attribute must not contain special characters), and an accuracy rule (e.g., the data attribute must be a valid street name for a given zip code). Similar sets of data quality rules may be employed with respect to source systems 140.”, where sets of data quality rules indicate an initial set of validation nodes.); 
executing the initial set of validation nodes (Para. 45, Data quality profiler module 128 (e.g., via one or more server systems 110) applies the associated sets of data quality rules, i.e. executing the initial set of validation nodes (for source systems 140 and corresponding data attributes of target system 150) and (LS2T) mappings to the corresponding data attributes of the source systems to determine compliance of the data attributes with those source and target system rules. Thus, the sets of data quality rules represent as the initial set of validation nodes.);
iteratively expanding and executing a next set of validation nodes based on the schema of the dataset until a termination criterion is reached (Fig. 3, Para. 45, “A record containing the data attribute is considered actionable or problematic (e.g., dirty) with respect to a source or target system when the (LS2T) mappings and/or at least one of the data quality rules in an associated set for the source or target systems are violated.”. Para. 135, “data quality rules for a data object or attribute may span any quantity of data quality dimensions or metrics, where any desired quantity of rules satisfied (or violated) may determine clean (or actionable) data.”, where data quality rules may span to any desired quantity of rules until applying a threshold number of set of rules such as a termination criterion is reached. Para. 95, “The generation of action plans and cleansing of data at step 315 and re-calculation at step 320 are repeated until the results of the data quality analysis are satisfactory (e.g., the source data is sufficiently clean for migration to the target system, etc.). For example, the data quality percentage values may satisfy corresponding thresholds or other criteria to indicate sufficient cleanliness of the source data”, where thresholds or other criteria indicates the termination criteria. Para. 138, “The individual phases of the data quality analysis may be repeated any quantity of times until data is sufficiently cleansed.”, where each individual phase indicates executing a set of validation nodes and repeat the process with the next set of rules until getting a satisfactory result indicates executing a next set of validation nodes until a termination criterion is reached based on the schema of the dataset.); and 
providing a corrected dataset of the raw dataset based on the iterative execution of the initial and next set of validation nodes (Fig. 4, Para. 103, “Once the source analysis phase of the data analysis is completed, the source data is initially cleansed to a sufficient level, and a target process phase of the data quality analysis may be performed.”. Para. 105, “The target process phase of the data quality analysis further determines whether the cleansing activities of the action plan (e.g., either in the source system or alignment area 124) have been performed correctly, and identifies the potential impact of actionable or problematic data relative to the business or other processes that the actionable data supports. In other words, the target process phase provides an indication of the cleanliness of source data for the particular business or other processes of the target system utilizing that source data”. Thus, a corrected dataset of the raw dataset is being provided based on the iterative execution of the initial and next set of validation nodes.).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Al-Haimi by applying cleansing process on the raw dataset of Al-Haimi using the set of rules of Marrelli as disclosed by Marrelli (Para. 95). One of the ordinary skills in the art would have motivated to make this modification by repeating the process of Marrelli on the output transformed data of Al-haimi in order to get most accurate results which fulfill the data quality requirements for business or other processes of target system as suggested by Marrelli (Col. 31; 95).

As to claim 12, the claim is rejected for the same reasons as claim 11 above. In addition, Marrelli discloses wherein each validation node includes a data quality check and one or more remediation actions (Para. 44, each data attribute of a data domain is associated with a set of data quality rules, i.e. each validation node, for each of source systems 140 and for a corresponding data attribute of target system 150. The set of data quality rules typically span the data quality dimensions. These data quality rules may be pre-defined by a user. For example, a set of data quality rules for a data attribute of the target system may include a completeness rule (e.g., the data attribute must not be mill), a validity rule (e.g., the data attribute must not contain special characters), and an accuracy rule (e.g., the data attribute must be a valid street name for a given zip code). Para. 41, “Actionable or problematic data is prioritized by business criticality and routed to appropriate users and/or administrators by data quality reports module 132. The actionable data is either cleansed in the source systems, or the mappings are updated with conversion rules.”. Para. 110, “the data quality engine may analyze the action plan and correct and/or add data based on the statuses and/or data quality rules violated by the data and indicated in the action plan.”. Therefore, each validation node includes a data quality check and one or more remediation actions.).
As to claim 13, the claim is rejected for the same reasons as claim 11 above. In addition, Marrelli discloses wherein execution of a validation node of the initial set of validation nodes comprises: identifying all possible remediation actions for each data quality check (Para. 119, “The load analysis phase is typically executed once for each integration test cycle, ideally with improved data quality and less process impact each time.”. Para. 135, “data quality rules for a data object or attribute may span any quantity of data quality dimensions or metrics, where any desired quantity of rules satisfied (or violated) may determine clean (or actionable) data. Further, the data quality rules may be of any quantity, and be associated with one or more particular data objects and a corresponding system (e.g., source, target or other system, etc.). The action plans for the individual phases may include any desired information (e.g., listing of problematic or clean data items, violated rules, cleansing actions, etc.). Any portions of action plans may be generated and/or executed manually and/or automatically (e.g., via a computer system without user intervention)”. Therefore, execution of a validation node of the initial set of validation nodes comprises: identifying all possible remediation actions for any data quality check.); 
transforming the data with each possible remediation action (Para. 92, “The action plan may indicate which data records are to be cleansed at the source system, data to be created at the source system prior to conversion, and conversion rules needed to transform source data to standards of the target system. For example, the action plan may be in the form of a listing of records indicating for each record the statuses of the data record attributes, the data quality rules (for the target system) violated, reasons for the violation, and recommended cleansing actions. The cleansing actions may be performed on data within the source systems and/or staging areas 122 manually and/or by the data quality engine as described below”. Thus, the data is being transformed with each possible remediation action.); and 
computing a plurality of data quality metrics (DQMs) to evaluate the transformations (Fig. 7A-7B, Para. 21, “Present invention embodiments compare data elements expected in the target system against corresponding data elements of one or more source systems and produce weighted data quality metrics that are meaningful to resources accountable for cleansing and transformation of the source data elements.”. Para. 135, “Any quantity of the data quality dimensions and/or metrics may be utilized to determine clean or actionable data. For example, data quality rules for a data object or attribute may span any quantity of data quality dimensions or metrics, where any desired quantity of rules satisfied (or violated) may determine clean (or actionable) data. Further, the data quality rules may be of any quantity, and be associated with one or more particular data objects and a corresponding system (e.g., source, target or other system, etc.). The action plans for the individual phases may include any desired information (e.g., listing of problematic or clean data items, violated rules, cleansing actions, etc.).”. Thus, a plurality of data quality metrics (DQMs) computed to evaluate the transformations.).


As to claim 14, the claim is rejected for the same reasons as claim 11 above. In addition, Marrelli discloses wherein execution of a validation node includes: a first stage, comprising: performing a logical check of the raw dataset by a validator object to detect one or more anomalies in the raw dataset (Para. 42, “data from source systems 140 (FIG. 2) is received and stored in corresponding staging areas 122 for data quality assessment based on data quality rules for the target system at step 305”. Para. 59, The data quality rules of the target system are utilized to identify data of the source systems that are actionable or problematic, i.e. to detect one or more anomalies in the raw dataset, with respect to the target system prior to migration to ensure the source data is accepted into the target system.); and 
performing different data transformations by way of a corresponding operator on the raw dataset to produce a new version of data for each data transformation, to correct the one or more detected anomalies (Para. 110, “the data quality engine may determine appropriate conversions or transformations and transform the corresponding data. Further, the data quality engine may analyze the action plan and correct and/or add data based on the statuses and/or data quality rules violated by the data and indicated in the action plan”. Thus, the data quality engine transforms the data using appropriate transformation to correct the one or more detected anomalies.); 
a second stage, comprising: for each new version of data produced, generating a data quality metric (DQM) by an internal quality evaluator (IQE) module; and generating a DQM for the raw dataset (Para. 42, “data from source systems 140 (FIG. 2) is received and stored in corresponding staging areas 122 for data quality assessment based on data quality rules for the target system at step 305”. Para. 21, Present invention embodiments compare data elements expected in the target system against corresponding data elements, i.e. the raw dataset, of one or more source systems and produce weighted data quality metrics that are meaningful to resources accountable for cleansing and transformation of the source data elements. Thus, the data quality metric for the raw dataset are being generated.); 
a third stage, comprising: for each DQM of each new version of data produced, performing a comparison to the raw dataset to assess an improvement from the raw dataset (Para. 42, “data from source systems 140 (FIG. 2) is received and stored in corresponding staging areas 122 for data quality assessment based on data quality rules for the target system at step 305”. Para. 39, “A technical specification for each mapping (generated based on the logical mappings) describes the manner in which physical attributes of the source data models of staging areas 122 are mapped to the common physical data model (derived from the target system) employed as a baseline for alignment area 124. These mappings enable tracing of attributes from the target system back to one or more source systems and, therefore, allow correlation between source data quality metrics and target data quality metrics”, where the source data quality metrics indicates the DQM of the raw dataset and the target data quality metrics indicates an improvement from the raw dataset.); and 
a fourth stage, comprising: selecting the operator of the new version of data produced that best meets the data quality metric goals (Para. 42, “data from source systems 140 (FIG. 2) is received and stored in corresponding staging areas 122 for data quality assessment based on data quality rules for the target system at step 305”. Para. 135, “data quality rules for a data object or attribute may span any quantity of data quality dimensions or metrics, where any desired quantity of rules satisfied (or violated) may determine clean (or actionable) data. Further, the data quality rules may be of any quantity, and be associated with one or more particular data objects and a corresponding system (e.g., source, target or other system, etc.). The action plans for the individual phases may include any desired information (e.g., listing of problematic or clean data items, violated rules, cleansing actions, etc.). Any portions of action plans may be generated and/or executed manually and/or automatically (e.g., via a computer system without user intervention)”. Thus, execution of the validation node includes a fourth stage comprising: selecting the operator of the new version of data produced that best meets the data quality metric goals.).

As to claim 15, the claim is rejected for the same reasons as claim 14 above. In addition, Al-Haimi discloses wherein the operator that is selected has a highest gap between its corresponding DQM and the DQM of the raw dataset that is below a predetermined threshold (Para. 36, “The Levenshtein distance similarity classifier 253 may assess the similarity between the column names of a set of raw source clinical data and the column names of a possible standard target schema. Levenshtein distance may represent a similarity between source and target column names. Lower values may represent better, "closer" matches. Levenshtein distance similarity classifier 253 may determine a value representative of the similarity between the actual column name and a proposed column name. Using this value, the Levenshtein distance similarity classifier may predict a standard target schema for the data based on the Levenshtein distance between the fields, where determined distance values between source and target column names indicates gap between its corresponding DQM and the DQM of the raw dataset”. Para. 49, “Based on the weighted probability matrix 325, a maximum matching algorithm may be employed by prediction layer 260 to determine the best match predicted mapping between the source field and one or more target fields. The best match may be compared against an accuracy threshold at step 330.”. Thus, the operator that is selected has a highest gap between its corresponding DQM and the DQM of the raw dataset that is below a predetermined threshold since the similarity value is determined based on Levenshtein distance similarity classifier and the accuracy threshold.).

As to claim 16, the claim is rejected for the same reasons as claim 11 above. In addition, Marrelli discloses wherein expanding a next set of validation nodes comprises at least one of: determining a validation node that best achieves one or more of the data quality metric goals; or determining a validation node based on mining an execution information repository to find all validation nodes that usually occur together (Para. 135, “data quality rules for a data object or attribute may span any quantity of data quality dimensions or metrics, where any desired quantity of rules satisfied (or violated) may determine clean (or actionable) data. Further, the data quality rules may be of any quantity, and be associated with one or more particular data objects and a corresponding system (e.g., source, target or other system, etc.). The action plans for the individual phases may include any desired information (e.g., listing of problematic or clean data items, violated rules, cleansing actions, etc.). Any portions of action plans may be generated and/or executed manually and/or automatically (e.g., via a computer system without user intervention)”. Therefore, expanding a next set of validation nodes comprises at least one of: determining a validation node that best achieves one or more received quality metric goals.).

As to claim 17, Al-Haimi discloses a system comprising: a schema reference module configured to receive a raw dataset (Fig. 1-2, Para. 25, The clinical data analysis system 100 may receive raw source clinical data 110, i.e. a raw dataset, from various data sources. The raw source clinical data set 110 may be any source data in any format.) and to determine a schema of the raw dataset (Fig. 4, Para. 9, The source data set may include a source data records organized according to a source data schema, i.e. a schema of the dataset. Para. 23, According to some aspects, a system may utilize deep learning algorithms to determine a mapping from the source schema to the target schema through identifying the source schema, i.e. determining a schema of the dataset, and creating a correspondence between source fields and target fields, and a corresponding data transformation.); and 
a data synthesizer module coupled to the schema inference module and configured to receive one or more data quality metric goals corresponding to the received raw dataset from a knowledge base (Fig. 3, Para. 7, Using a prediction model, the system may predict the correct transformation to generate content corresponding to the source data  but formatted according to the target data schema, i.e. data quality metric. Para. 29, Source data from data source 210 may be provided first to data mapping submodule 220 where the raw data, often in disparate data formats, can be mapped to a standard target data schema using a multi-step process that relies on various methods of classification, and then uses probability matrices to predict which schema mapping is best suited to map the raw clinical source data to the desired target data schema, i.e. data quality metric goal.”  Thus, the desired target data schema indicates the data quality metric goals corresponding to the received raw dataset.), 
Al-Haimi also discloses in [Para. 60], “the system may determine a data transform based on the source data schema, the target data schema, and the determined mapping. The determined data transform may be applied to the source data set to generate a target data set”.
Al-Haimi does not explicitly disclose wherein the data synthesizer module comprises: an initializer module configured to identify an initial set of validation nodes based on the schema of the dataset; an executor module coupled to the initializer module and configured to execute the initial set of validation nodes; an expander module coupled to the executor module and configured to iteratively expand and execute a next set of validation nodes based on the schema of the dataset, until a termination criterion is reached; and a terminator module coupled to the expander module and configured to iteratively determine the next set of validation nodes to consider by the expander module and to decide when to terminate the iterative determination; and an information repository coupled to the executor and terminator modules and configured to provide a corrected dataset of the raw dataset based on the iterative execution of the initial and next set of validation nodes.
However, in the same field of endeavor, Marrelli discloses wherein the data synthesizer module comprises: an initializer module configured to identify an initial set of validation nodes based on the schema of the dataset (Para. 44, “each data attribute of a data domain is associated with a set of data quality rules for each of source systems 140, and for a corresponding data attribute of target system 150. The set of data quality rules typically span the data quality dimensions. These data quality rules may be pre-defined by a user. For example, a set of data quality rules for a data attribute of the target system may include a completeness rule (e.g., the data attribute must not be mill), a validity rule (e.g., the data attribute must not contain special characters), and an accuracy rule (e.g., the data attribute must be a valid street name for a given zip code). Similar sets of data quality rules may be employed with respect to source systems 140.”, where sets of data quality rules indicate an initial set of validation nodes.); 
an executor module coupled to the initializer module and configured to execute the initial set of validation nodes (Para. 45, Data quality profiler module 128 (e.g., via one or more server systems 110) applies the associated sets of data quality rules, i.e. executing the initial set of validation nodes (for source systems 140 and corresponding data attributes of target system 150) and (LS2T) mappings to the corresponding data attributes of the source systems to determine compliance of the data attributes with those source and target system rules. Thus, the sets of data quality rules represent as the initial set of validation nodes.);

an expander module coupled to the executor module and configured to iteratively expand and execute a next set of validation nodes based on the schema of the dataset, until a termination criterion is reached; and a terminator module coupled to the expander module and configured to iteratively determine the next set of validation nodes to consider by the expander module and to decide when to terminate the iterative determination (Fig. 3, Para. 45, “A record containing the data attribute is considered actionable or problematic (e.g., dirty) with respect to a source or target system when the (LS2T) mappings and/or at least one of the data quality rules in an associated set for the source or target systems are violated.”. Para. 135, “data quality rules for a data object or attribute may span any quantity of data quality dimensions or metrics, where any desired quantity of rules satisfied (or violated) may determine clean (or actionable) data.”, where data quality rules may span to any desired quantity of rules until applying a threshold number of set of rules such as a termination criterion is reached. Para. 95, “The generation of action plans and cleansing of data at step 315 and re-calculation at step 320 are repeated until the results of the data quality analysis are satisfactory (e.g., the source data is sufficiently clean for migration to the target system, etc.). For example, the data quality percentage values may satisfy corresponding thresholds or other criteria to indicate sufficient cleanliness of the source data”, where thresholds or other criteria indicates the termination criteria. Para. 138, “The individual phases of the data quality analysis may be repeated any quantity of times until data is sufficiently cleansed.”, where each individual phase indicates executing a set of validation nodes and repeat the process with the next set of rules until getting a satisfactory result indicates executing a next set of validation nodes until a termination criterion is reached based on the schema of the dataset.); and 
an information repository coupled to the executor and terminator modules and configured to provide a corrected dataset of the raw dataset based on the iterative execution of the initial and next set of validation nodes (Fig. 4, Para. 103, “Once the source analysis phase of the data analysis is completed, the source data is initially cleansed to a sufficient level, and a target process phase of the data quality analysis may be performed.”. Para. 105, “The target process phase of the data quality analysis further determines whether the cleansing activities of the action plan (e.g., either in the source system or alignment area 124) have been performed correctly, and identifies the potential impact of actionable or problematic data relative to the business or other processes that the actionable data supports. In other words, the target process phase provides an indication of the cleanliness of source data for the particular business or other processes of the target system utilizing that source data”. Thus, a corrected dataset of the raw dataset is being provided based on the iterative execution of the initial and next set of validation nodes.).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Al-Haimi by applying cleansing process on the raw dataset of Al-Haimi using the set of rules of Marrelli as disclosed by Marrelli (Para. 95). One of the ordinary skills in the art would have motivated to make this modification by repeating the process of Marrelli on the output transformed data of Al-haimi in order to get most accurate results which fulfill the data quality requirements for business or other processes of target system as suggested by Marrelli (Col. 31; 95).

As to claim 18, the claim is rejected for the same reasons as claim 17 above. In addition, Marrelli discloses wherein each validation node includes a data quality check and one or more remediation actions (Para. 44, each data attribute of a data domain is associated with a set of data quality rules, i.e. each validation node, for each of source systems 140 and for a corresponding data attribute of target system 150. The set of data quality rules typically span the data quality dimensions. These data quality rules may be pre-defined by a user. For example, a set of data quality rules for a data attribute of the target system may include a completeness rule (e.g., the data attribute must not be mill), a validity rule (e.g., the data attribute must not contain special characters), and an accuracy rule (e.g., the data attribute must be a valid street name for a given zip code). Para. 41, “Actionable or problematic data is prioritized by business criticality and routed to appropriate users and/or administrators by data quality reports module 132. The actionable data is either cleansed in the source systems, or the mappings are updated with conversion rules.”. Para. 110, “the data quality engine may analyze the action plan and correct and/or add data based on the statuses and/or data quality rules violated by the data and indicated in the action plan.”. Therefore, each validation node includes a data quality check and one or more remediation actions.).


As to claim 19, the claim is rejected for the same reasons as claim 17 above. In addition, Marrelli discloses wherein the initial set of validation nodes are configured to: identify all possible remediation actions any data quality check (Para. 119, “The load analysis phase is typically executed once for each integration test cycle, ideally with improved data quality and less process impact each time.”. Para. 135, “data quality rules for a data object or attribute may span any quantity of data quality dimensions or metrics, where any desired quantity of rules satisfied (or violated) may determine clean (or actionable) data. Further, the data quality rules may be of any quantity, and be associated with one or more particular data objects and a corresponding system (e.g., source, target or other system, etc.). The action plans for the individual phases may include any desired information (e.g., listing of problematic or clean data items, violated rules, cleansing actions, etc.). Any portions of action plans may be generated and/or executed manually and/or automatically (e.g., via a computer system without user intervention)”. Therefore, execution of a validation node of the initial set of validation nodes comprises: identifying all possible remediation actions for any data quality check.); 
transform the data with each possible remediation action (Para. 92, “The action plan may indicate which data records are to be cleansed at the source system, data to be created at the source system prior to conversion, and conversion rules needed to transform source data to standards of the target system. For example, the action plan may be in the form of a listing of records indicating for each record the statuses of the data record attributes, the data quality rules (for the target system) violated, reasons for the violation, and recommended cleansing actions. The cleansing actions may be performed on data within the source systems and/or staging areas 122 manually and/or by the data quality engine as described below”. Thus, the data is being transformed with each possible remediation action.); and 
compute a plurality of data quality metrics to evaluate the transformations (Fig. 7A-7B, Para. 21, “Present invention embodiments compare data elements expected in the target system against corresponding data elements of one or more source systems and produce weighted data quality metrics that are meaningful to resources accountable for cleansing and transformation of the source data elements.”. Para. 135, “Any quantity of the data quality dimensions and/or metrics may be utilized to determine clean or actionable data. For example, data quality rules for a data object or attribute may span any quantity of data quality dimensions or metrics, where any desired quantity of rules satisfied (or violated) may determine clean (or actionable) data. Further, the data quality rules may be of any quantity, and be associated with one or more particular data objects and a corresponding system (e.g., source, target or other system, etc.). The action plans for the individual phases may include any desired information (e.g., listing of problematic or clean data items, violated rules, cleansing actions, etc.).”. Thus, a plurality of data quality metrics (DQMs) computed to evaluate the transformations.).


As to claim 20, the claim is rejected for the same reasons as claim 17 above. In addition, Marrelli discloses wherein each validation node comprises: a first stage configured to: perform a logical check of the raw dataset by a validator object to detect one or more anomalies in the raw dataset (Para. 42, “data from source systems 140 (FIG. 2) is received and stored in corresponding staging areas 122 for data quality assessment based on data quality rules for the target system at step 305”. Para. 59, The data quality rules of the target system are utilized to identify data of the source systems that are actionable or problematic, i.e. to detect one or more anomalies in the raw dataset, with respect to the target system prior to migration to ensure the source data is accepted into the target system.); and 
perform different data transformations by way of a corresponding operator on the raw dataset to produce a new version of data for each data transformation, to correct the one or more detected anomalies (Para. 110, “the data quality engine may determine appropriate conversions or transformations and transform the corresponding data. Further, the data quality engine may analyze the action plan and correct and/or add data based on the statuses and/or data quality rules violated by the data and indicated in the action plan”. Thus, the data quality engine transforms the data using appropriate transformation to correct the one or more detected anomalies.); 
a second stage configured to: for each new version of data produced, generate a data quality metric (DQM) by an internal quality evaluator (IQE) module; and generate a DQM for the raw dataset (Para. 42, “data from source systems 140 (FIG. 2) is received and stored in corresponding staging areas 122 for data quality assessment based on data quality rules for the target system at step 305”. Para. 21, Present invention embodiments compare data elements expected in the target system against corresponding data elements, i.e. the raw dataset, of one or more source systems and produce weighted data quality metrics that are meaningful to resources accountable for cleansing and transformation of the source data elements. Thus, the data quality metric for the raw dataset are being generated.); 
a third stage configured to: for each DQM of each new version of data produced, perform a comparison to the raw dataset (Para. 42, “data from source systems 140 (FIG. 2) is received and stored in corresponding staging areas 122 for data quality assessment based on data quality rules for the target system at step 305”. Para. 39, “A technical specification for each mapping (generated based on the logical mappings) describes the manner in which physical attributes of the source data models of staging areas 122 are mapped to the common physical data model (derived from the target system) employed as a baseline for alignment area 124. These mappings enable tracing of attributes from the target system back to one or more source systems and, therefore, allow correlation between source data quality metrics and target data quality metrics”, where the source data quality metrics indicates the DQM of the raw dataset and the target data quality metrics indicates an improvement from the raw dataset.); and 
a third stage configured to: select the operator of the new version of data produced that best meets the data quality metric goals (Para. 42, “data from source systems 140 (FIG. 2) is received and stored in corresponding staging areas 122 for data quality assessment based on data quality rules for the target system at step 305”. Para. 135, “data quality rules for a data object or attribute may span any quantity of data quality dimensions or metrics, where any desired quantity of rules satisfied (or violated) may determine clean (or actionable) data. Further, the data quality rules may be of any quantity, and be associated with one or more particular data objects and a corresponding system (e.g., source, target or other system, etc.). The action plans for the individual phases may include any desired information (e.g., listing of problematic or clean data items, violated rules, cleansing actions, etc.). Any portions of action plans may be generated and/or executed manually and/or automatically (e.g., via a computer system without user intervention)”. Thus, execution of the validation node includes a fourth stage comprising: selecting the operator of the new version of data produced that best meets the data quality metric goals.). 


As to claim 21, Al-Haimi discloses a computer implemented method of improving data quality to conserve computational resources (Para. 26), the method comprising receiving a raw dataset (Fig. 1-2, Para. 25, The clinical data analysis system 100 may receive raw source clinical data 110, i.e. a raw dataset, from various data sources. The raw source clinical data set 110 may be any source data in any format.); 
receiving one or more data quality metric goals corresponding to the received raw dataset (Fig. 3, Para. 7, Using a prediction model, the system may predict the correct transformation to generate content corresponding to the source data  but formatted according to the target data schema, i.e. data quality metric. Para. 29, Source data from data source 210 may be provided first to data mapping submodule 220 where the raw data, often in disparate data formats, can be mapped to a standard target data schema using a multi-step process that relies on various methods of classification, and then uses probability matrices to predict which schema mapping is best suited to map the raw clinical source data to the desired target data schema, i.e. data quality metric goal.”  Thus, the desired target data schema indicates the data quality metric goals corresponding to the received raw dataset.); 
determining a schema of the dataset (Fig. 4, Para. 9, The source data set may include a source data records organized according to a source data schema, i.e. a schema of the dataset. Para. 23, According to some aspects, a system may utilize deep learning algorithms to determine a mapping from the source schema to the target schema through identifying the source schema, i.e. determining a schema of the dataset, and creating a correspondence between source fields and target fields, and a corresponding data transformation.); 
Al-Haimi also discloses in [Para. 60], “the system may determine a data transform based on the source data schema, the target data schema, and the determined mapping. The determined data transform may be applied to the source data set to generate a target data set”.
Al-Haimi does not explicitly disclose identifying an initial set of validation nodes to be performed based on the schema of the dataset; executing the initial set of validation nodes; iteratively expanding and executing a next set of validation nodes based on the schema of the dataset until a termination criterion is reached; and providing a corrected dataset of the raw dataset based on the iterative execution of the initial and next set of validation nodes.
However, in the same field of endeavor, Marrelli discloses identifying an initial set of validation nodes to be performed based on the schema of the dataset (Para. 44, “each data attribute of a data domain is associated with a set of data quality rules for each of source systems 140, and for a corresponding data attribute of target system 150. The set of data quality rules typically span the data quality dimensions. These data quality rules may be pre-defined by a user. For example, a set of data quality rules for a data attribute of the target system may include a completeness rule (e.g., the data attribute must not be mill), a validity rule (e.g., the data attribute must not contain special characters), and an accuracy rule (e.g., the data attribute must be a valid street name for a given zip code). Similar sets of data quality rules may be employed with respect to source systems 140.”, where sets of data quality rules indicate an initial set of validation nodes.); 
executing the initial set of validation nodes (Para. 45, Data quality profiler module 128 (e.g., via one or more server systems 110) applies the associated sets of data quality rules, i.e. executing the initial set of validation nodes (for source systems 140 and corresponding data attributes of target system 150) and (LS2T) mappings to the corresponding data attributes of the source systems to determine compliance of the data attributes with those source and target system rules. Thus, the sets of data quality rules represent as the initial set of validation nodes.);
iteratively expanding and executing a next set of validation nodes based on the schema of the dataset until a termination criterion is reached (Fig. 3, Para. 45, “A record containing the data attribute is considered actionable or problematic (e.g., dirty) with respect to a source or target system when the (LS2T) mappings and/or at least one of the data quality rules in an associated set for the source or target systems are violated.”. Para. 135, “data quality rules for a data object or attribute may span any quantity of data quality dimensions or metrics, where any desired quantity of rules satisfied (or violated) may determine clean (or actionable) data.”, where data quality rules may span to any desired quantity of rules until applying a threshold number of set of rules such as a termination criterion is reached. Para. 95, “The generation of action plans and cleansing of data at step 315 and re-calculation at step 320 are repeated until the results of the data quality analysis are satisfactory (e.g., the source data is sufficiently clean for migration to the target system, etc.). For example, the data quality percentage values may satisfy corresponding thresholds or other criteria to indicate sufficient cleanliness of the source data”, where thresholds or other criteria indicates the termination criteria. Para. 138, “The individual phases of the data quality analysis may be repeated any quantity of times until data is sufficiently cleansed.”, where each individual phase indicates executing a set of validation nodes and repeat the process with the next set of rules until getting a satisfactory result indicates executing a next set of validation nodes until a termination criterion is reached based on the schema of the dataset.); and 
providing a corrected dataset of the raw dataset based on the iterative execution of the initial and next set of validation nodes (Fig. 4, Para. 103, “Once the source analysis phase of the data analysis is completed, the source data is initially cleansed to a sufficient level, and a target process phase of the data quality analysis may be performed.”. Para. 105, “The target process phase of the data quality analysis further determines whether the cleansing activities of the action plan (e.g., either in the source system or alignment area 124) have been performed correctly, and identifies the potential impact of actionable or problematic data relative to the business or other processes that the actionable data supports. In other words, the target process phase provides an indication of the cleanliness of source data for the particular business or other processes of the target system utilizing that source data”. Thus, a corrected dataset of the raw dataset is being provided based on the iterative execution of the initial and next set of validation nodes.).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Al-Haimi by applying cleansing process on the raw dataset of Al-Haimi using the set of rules of Marrelli as disclosed by Marrelli (Para. 95). One of the ordinary skills in the art would have motivated to make this modification by repeating the process of Marrelli on the output transformed data of Al-haimi in order to get most accurate results which fulfill the data quality requirements for business or other processes of target system as suggested by Marrelli (Col. 31; 95).

As to claim 22, the claim is rejected for the same reasons as claim 21 above. In addition, Marrelli discloses wherein each validation node includes a data quality check and one or more remediation actions (Para. 44, each data attribute of a data domain is associated with a set of data quality rules, i.e. each validation node, for each of source systems 140 and for a corresponding data attribute of target system 150. The set of data quality rules typically span the data quality dimensions. These data quality rules may be pre-defined by a user. For example, a set of data quality rules for a data attribute of the target system may include a completeness rule (e.g., the data attribute must not be mill), a validity rule (e.g., the data attribute must not contain special characters), and an accuracy rule (e.g., the data attribute must be a valid street name for a given zip code). Para. 41, “Actionable or problematic data is prioritized by business criticality and routed to appropriate users and/or administrators by data quality reports module 132. The actionable data is either cleansed in the source systems, or the mappings are updated with conversion rules.”. Para. 110, “the data quality engine may analyze the action plan and correct and/or add data based on the statuses and/or data quality rules violated by the data and indicated in the action plan.”. Therefore, each validation node includes a data quality check and one or more remediation actions.).
As to claim 23, the claim is rejected for the same reasons as claim 21 above. In addition, Marrelli discloses wherein execution of a validation node of the initial set of validation nodes comprises: identifying all possible remediation actions for each data quality check (Para. 119, “The load analysis phase is typically executed once for each integration test cycle, ideally with improved data quality and less process impact each time.”. Para. 135, “data quality rules for a data object or attribute may span any quantity of data quality dimensions or metrics, where any desired quantity of rules satisfied (or violated) may determine clean (or actionable) data. Further, the data quality rules may be of any quantity, and be associated with one or more particular data objects and a corresponding system (e.g., source, target or other system, etc.). The action plans for the individual phases may include any desired information (e.g., listing of problematic or clean data items, violated rules, cleansing actions, etc.). Any portions of action plans may be generated and/or executed manually and/or automatically (e.g., via a computer system without user intervention)”. Therefore, execution of a validation node of the initial set of validation nodes comprises: identifying all possible remediation actions for any data quality check.); 
transforming the data with each possible remediation action (Para. 92, “The action plan may indicate which data records are to be cleansed at the source system, data to be created at the source system prior to conversion, and conversion rules needed to transform source data to standards of the target system. For example, the action plan may be in the form of a listing of records indicating for each record the statuses of the data record attributes, the data quality rules (for the target system) violated, reasons for the violation, and recommended cleansing actions. The cleansing actions may be performed on data within the source systems and/or staging areas 122 manually and/or by the data quality engine as described below”. Thus, the data is being transformed with each possible remediation action.); and 
computing a plurality of data quality metrics (DQMs) to evaluate the transformations (Fig. 7A-7B, Para. 21, “Present invention embodiments compare data elements expected in the target system against corresponding data elements of one or more source systems and produce weighted data quality metrics that are meaningful to resources accountable for cleansing and transformation of the source data elements.”. Para. 135, “Any quantity of the data quality dimensions and/or metrics may be utilized to determine clean or actionable data. For example, data quality rules for a data object or attribute may span any quantity of data quality dimensions or metrics, where any desired quantity of rules satisfied (or violated) may determine clean (or actionable) data. Further, the data quality rules may be of any quantity, and be associated with one or more particular data objects and a corresponding system (e.g., source, target or other system, etc.). The action plans for the individual phases may include any desired information (e.g., listing of problematic or clean data items, violated rules, cleansing actions, etc.).”. Thus, a plurality of data quality metrics (DQMs) computed to evaluate the transformations.).


As to claim 24, the claim is rejected for the same reasons as claim 21 above. In addition, Marrelli discloses wherein execution of a validation node includes: a first stage, comprising: performing a logical check of the raw dataset by a validator object to detect one or more anomalies in the raw dataset (Para. 42, “data from source systems 140 (FIG. 2) is received and stored in corresponding staging areas 122 for data quality assessment based on data quality rules for the target system at step 305”. Para. 59, The data quality rules of the target system are utilized to identify data of the source systems that are actionable or problematic, i.e. to detect one or more anomalies in the raw dataset, with respect to the target system prior to migration to ensure the source data is accepted into the target system.); and 
performing different data transformations by way of a corresponding operator on the raw dataset to produce a new version of data for each data transformation, to correct the one or more detected anomalies (Para. 110, “the data quality engine may determine appropriate conversions or transformations and transform the corresponding data. Further, the data quality engine may analyze the action plan and correct and/or add data based on the statuses and/or data quality rules violated by the data and indicated in the action plan”. Thus, the data quality engine transforms the data using appropriate transformation to correct the one or more detected anomalies.); 
a second stage, comprising: for each new version of data produced, generating a data quality metric (DQM) by an internal quality evaluator (IQE) module; and generating a DQM for the raw dataset (Para. 42, “data from source systems 140 (FIG. 2) is received and stored in corresponding staging areas 122 for data quality assessment based on data quality rules for the target system at step 305”. Para. 21, Present invention embodiments compare data elements expected in the target system against corresponding data elements, i.e. the raw dataset, of one or more source systems and produce weighted data quality metrics that are meaningful to resources accountable for cleansing and transformation of the source data elements. Thus, the data quality metric for the raw dataset are being generated.); 
a third stage, comprising: for each DQM of each new version of data produced, performing a comparison to the raw dataset (Para. 42, “data from source systems 140 (FIG. 2) is received and stored in corresponding staging areas 122 for data quality assessment based on data quality rules for the target system at step 305”. Para. 39, “A technical specification for each mapping (generated based on the logical mappings) describes the manner in which physical attributes of the source data models of staging areas 122 are mapped to the common physical data model (derived from the target system) employed as a baseline for alignment area 124. These mappings enable tracing of attributes from the target system back to one or more source systems and, therefore, allow correlation between source data quality metrics and target data quality metrics”, where the source data quality metrics indicates the DQM of the raw dataset and the target data quality metrics indicates an improvement from the raw dataset.); and 

a fourth stage, comprising: selecting the operator of the new version of data produced that best meets the data quality metric goals (Para. 42, “data from source systems 140 (FIG. 2) is received and stored in corresponding staging areas 122 for data quality assessment based on data quality rules for the target system at step 305”. Para. 135, “data quality rules for a data object or attribute may span any quantity of data quality dimensions or metrics, where any desired quantity of rules satisfied (or violated) may determine clean (or actionable) data. Further, the data quality rules may be of any quantity, and be associated with one or more particular data objects and a corresponding system (e.g., source, target or other system, etc.). The action plans for the individual phases may include any desired information (e.g., listing of problematic or clean data items, violated rules, cleansing actions, etc.). Any portions of action plans may be generated and/or executed manually and/or automatically (e.g., via a computer system without user intervention)”. Thus, execution of the validation node includes a fourth stage comprising: selecting the operator of the new version of data produced that best meets the data quality metric goals.).


As to claim 25, the claim is rejected for the same reasons as claim 21 above. In addition, Marrelli discloses wherein expanding a next set of validation nodes comprises at least one of: determining a validation node that best achieves one or more received quality metric goals; or determining a validation node based on mining an execution information repository to find all validation nodes that usually occur together (Para. 135, “data quality rules for a data object or attribute may span any quantity of data quality dimensions or metrics, where any desired quantity of rules satisfied (or violated) may determine clean (or actionable) data. Further, the data quality rules may be of any quantity, and be associated with one or more particular data objects and a corresponding system (e.g., source, target or other system, etc.). The action plans for the individual phases may include any desired information (e.g., listing of problematic or clean data items, violated rules, cleansing actions, etc.). Any portions of action plans may be generated and/or executed manually and/or automatically (e.g., via a computer system without user intervention)”. Therefore, expanding a next set of validation nodes comprises at least one of: determining a validation node that best achieves one or more received quality metric goals.).


Response to Arguments
9.	Applicant's arguments filed 15 September 2022 have been fully considered but they are not persuasive. For Examiner's response, see discussion below:
Applicant's arguments, see pages 12-13, Applicant argues regarding 112(f) rejections that, “In the present case, cited claims 17, 19, and 20 do not include the recitation "means for" or "step for" and, therefore, cannot be considered to invoke the sixth paragraph of 35 U.S.C. § 112.”. Examiner agreed that cited claims 17, 19, and 20 do not include the recitation "means for" or "step for" but the cited claims include a term used as a substitute for “means” that is generic placeholder for performing the claimed functions as “reference module”, “synthesizer module”, “initializer module”, “executor module”, “expander module”, “terminator module”, and “information repository” in claim 17; “validation nodes” in claim 19 and “a first stage”, “a second stage”, “a third stage”, and “a fourth stage” in claim 20. 
Cited claims 17, 19, and 20 further include the phrase “configured to” as another linking word or phrase which is explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Since the limitations of the claims 17, 19, and 20 meet the above three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Applicant's arguments, see pages 13-16, Applicant argues regarding 112(b) rejections that, “In view of the foregoing, claims 17 to 20 (comply with the second paragraph of§ 112, since a person having ordinary skill in the art would understand what is claimed when the claim is read in view of the specification. See Miles Labs., Inc. v. Shandon, Inc., 997 F.2d 870, 27 U.S.P.Q.2d 123 (Fed. Cir. 1993). Thus, since claims 17 to 20 are clear and give rise to no ambiguity, they therefore satisfy the requirements of 35 U.S.C. l 12(b).”. 
However, according to MPEP § 2181 subsection II(A), “If there is no disclosure of structure, material or acts for performing the recited function, the claim fails to satisfy the requirements of 35 U.S.C. 112(b). The disclosure of the structure (or material or acts) may be implicit or inherent in the specification if it would have been clear to those skilled in the art what structure (or material or acts) corresponds to the means- (or step-) plus-function claim limitation. See id. at 1380, 53 USPQ2d at 1229; In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir. 1997). However, "[a] bare statement that known techniques or methods can be used does not disclose structure" in the context of a means plus function limitation”. According to the disclosure [Para. 0017 of the publication], the claims limitation “a schema reference module”, “a data synthesizer module coupled to the schema inference module”, “an initializer module”, “an executor module coupled to the initializer module”, “an expander module coupled to the executor module”, “a terminator module coupled to the expander module”, and “an information repository coupled to the executor and terminator modules” in claim 17; “the initial set of validation nodes” in claim 19 and “a first stage”, “a second stage”, “a third stage”, and “a fourth stage” in claim 20, are described in specification, but there is no adequate structure (or material or acts) for performing the recited function, thus, the above claims limitation fails to comply with 35 U.S.C. 112(b).
Applicant's arguments, see pages 16-17, Applicant argues regarding 103 rejections that, “The prior art of record does not disclose or suggest receiving one or more data quality metric goals corresponding to the received raw dataset.” and “However, an act of receiving one or more quality metric goals including a combination of metrics and configurations, as well as the termination criterion, as provided in the context of claim 1 and the Specification, is not disclosed or suggested.”. But, the claims limitation of the instant application does not further define the data quality metric goal whether it includes a combination of metrics and configurations, as well as the termination criteria. 
However, Examiner respectfully responds that, Al_Haimi discloses the above feature in [Para. 29], “Source data from data source 210 may be provided first to data mapping submodule 220 where the raw data, often in disparate data formats, can be mapped to a standard target data schema using a multi-step process that relies on various methods of classification, and then uses probability matrices to predict which schema mapping is best suited to map the raw clinical source data to the desired target data schema”, where desired target data schema indicates here as the data quality metric goal.  
Applicant's arguments, see pages 18-19, Applicant also argues, regarding 103 rejections that, “Al_Haimi, whether taken alone or in combination with Marelli, does not disclose or suggest the feature of identifying an initial set of validation nodes based on the schema of the dataset.”.
However, Examiner respectfully responds that Marelli discloses the above feature in [Para. 44], “each data attribute of a data domain is associated with a set of data quality rules for each of source systems 140, and for a corresponding data attribute of target system 150. The set of data quality rules typically span the data quality dimensions. These data quality rules may be pre-defined by a user. For example, a set of data quality rules for a data attribute of the target system may include a completeness rule (e.g., the data attribute must not be mill), a validity rule (e.g., the data attribute must not contain special characters), and an accuracy rule (e.g., the data attribute must be a valid street name for a given zip code). Similar sets of data quality rules may be employed with respect to source systems 140.”, where sets of data quality rules indicate an initial set of validation nodes.
Therefore, combination of Al-Haimi and Marrelli teach all the features of independent claims as set forth in the respective reasons set forth in the respective rejections of independent claims under 35 USC §103 above.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Thrasher et al. (US 2016/0028921 A1) teaches improving the quality of data acquired by data acquisition devices.

11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SOLAIMAN BHUYAN whose telephone number is (571)272-7843. The examiner can normally be reached on Monday - Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMMAD S BHUYAN/Examiner, Art Unit 2167   

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167